DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a word line contact plug electrically connected to the word line by penetrating the buried insulation layer and having a plug extension in an upper portion of the word line contact plug, the plug extension having a greater horizontal width than a lower portion of the word line contact plug ne lower word line layer,” as recited in claim 1, “the plug extension having a greater horizontal width than a lower portion of the word line contact plug, wherein a lateral surface of the word line contact plug between a top surface and a bottom surface of the upper word line layer is entirely surrounded by the upper word line layer,” as recited in claim 12, and “a word line contact plug having a plug extension in an upper portion of the word line contact plug, the plug extension having a greater horizontal width than a lower portion of the word line contact plug, being connected to the lower word line layer by penetrating the filling insulation layer, the buried insulation layer, and the upper word line layer, and having a lateral surface at a level between a top surface and a bottom surface of the upper word line layer that is entirely covered by the upper word line layer; a plurality of buried contacts that fills a lower portion of a space between the plurality of bit line structures and is connected to the plurality of active regions; and a plurality of landing pads filling an upper portion of the space between the plurality of bit line structures, extending over the plurality of bit line structures, and including the same material as a material included in the word line contact plug,” as recited in claim 17.
It should be noted that the term “penetrating” in the phrase “a word line contact plug electrically connected to the word line by penetrating the buried insulation layer and having a plug extension in an upper portion of the word line contact plug” is interpreted such that the buried insulation layer MUST be on at least two sides of the word line contact plug.
Lee et al. (US 20100117143 A1, hereinafter Lee) in view of Nagai (US 20180254278 A1), the closest references, discloses a semiconductor memory device (FIGS. 3A-3C) comprising: 
a substrate (substrate 100) having a memory cell region (at least region shown in FIG. 3B and 3C) where a plurality of active regions (active regions 103) are defined, 
a word line (word line structure 140 and 190) having a stack structure of a lower word line layer (at least first lower word line 140) and an upper word line layer (at least upper word line 190) and extending over the plurality of active regions in a first horizontal direction, (See at least FIG. 3C) wherein a buried insulation layer (interlayer insulation 212 and 216) is on the word line; 
a bit line structure (bit line BL) arranged on the plurality of active regions, extending in a second horizontal direction perpendicular to the first horizontal direction, and having a bit line; (bit line BL, see at least FIG. 3B, showing the extension in the direction perpendicular to the direction of FIG. 3C) and 
a word line contact plug (at least contact plug 247 and interconnect 232) electrically connected to the word line by penetrating the buried insulation layer and having a plug extension (interconnect 232) in an upper portion of the word line contact plug, the plug extension having a greater horizontal width than a lower portion of the word line contact plug.  (See FIG. 3C) 
While Lee does not explicitly teach and a peripheral circuit region where at least one logic active region is defined, Nagai teaches using both memory cell region and peripheral regions having logic devices (Paragraph [0005]: “It is concluded that the DRAM device includes not only the memory cells that are arranged in array-like manner in the memory region but also other logic devices that are formed in non-memory/peripheral region.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Lee to have the peripheral region as taught in Nagai, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that peripheral regions are included when forming DRAM devices (See Nagai Paragraph [0005])
However, Lee in view of Nagai does not explicitly teach at least “a word line contact plug electrically connected to the word line by penetrating the buried insulation layer and having a plug extension in an upper portion of the word line contact plug, the plug extension having a greater horizontal width than a lower portion of the word line contact plug ne lower word line layer,” as recited in claim 1, “the plug extension having a greater horizontal width than a lower portion of the word line contact plug, wherein a lateral surface of the word line contact plug between a top surface and a bottom surface of the upper word line layer is entirely surrounded by the upper word line layer,” as recited in claim 12, and “a word line contact plug having a plug extension in an upper portion of the word line contact plug, the plug extension having a greater horizontal width than a lower portion of the word line contact plug, being connected to the lower word line layer by penetrating the filling insulation layer, the buried insulation layer, and the upper word line layer, and having a lateral surface at a level between a top surface and a bottom surface of the upper word line layer that is entirely covered by the upper word line layer; a plurality of buried contacts that fills a lower portion of a space between the plurality of bit line structures and is connected to the plurality of active regions; and a plurality of landing pads filling an upper portion of the space between the plurality of bit line structures, extending over the plurality of bit line structures, and including the same material as a material included in the word line contact plug,” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812